                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

RODNEY C. MOORE,
                                                                 ORDER
                              Plaintiff,
                                                                 09-cv-23-bbc
              v.

TIM ZIGLER, JEREMY WRIGHT
and TOM SPEECH,

                              Defendants.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Judgment was entered in this case on December 10, 2009, dismissing the case for

plaintiff Rodney Moore’s failure to exhaust his administrative remedies. Since then, plaintiff

has filed two motions for reconsideration, a motion to stay, a motion to withdraw the case

and a motion to enlarge his time for appeal, all of which were denied. Now plaintiff has filed

a “motion for stay of the statute of limitations.” Dkt. #85. He says that he will be released

from prison in one year and four months and he asks that the statute of limitations

applicable to this case be stayed until he is released.

       I am denying the motion. This case has been closed for more than nine years, so

there is no longer a pending case or any claims that could be “stayed.” If plaintiff believes

that the statute of limitations applicable to other claims he wishes to bring against

defendants will expire before he is released, he must file a new lawsuit raising those claims.

However, this case is over.



                                               1
                                       ORDER

      IT IS ORDERED that plaintiff Rodney Moore’s “motion for stay of statute of

limitations,” dkt. #85, is DENIED.

      Entered this 21st day of February, 2019.

                                        BY THE COURT:
                                        /s/
                                        BARBARA B. CRABB
                                        District Judge




                                          2
